1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DEVON DANTE HARRIS, JR.,                          )   Case No.: 1:19-cv-0262 -LJO- JLT
                                                       )
12                  Plaintiff,                         )   ORDER RECLASSIFYING THE CASE AS A
                                                       )   “PRISONER CASE”
13          v.                                         )   ORDER DIRECTING PLAINTIFF TO PAY THE
14   KERN COUNTY SHERIFFS, et al.,                     )   FILING FEE OR FILE A MOTION TO PROCEED
                                                       )   IN FORMA PAUPERIS
15                  Defendants.                        )
                                                       )   ORDER REQUIRING PLAINTIFF TO FILE A
16                                                     )   SIGNED COPY OF THE COMPLAINT
                                                       )
17
18          In this action, the plaintiff alleges the defendants have conspired to murder him and have taken

19   out insurance policies on his life. (Doc. 1) He is currently in custody and sues, among others,

20   employees of the County of Kern. Therefore, the Court will reclassify the matter as a “prisoner action.”

21          Also, the plaintiff has failed to file an application to proceed in forma pauperis or to pay the

22   filing fee. As a general rule, all parties instituting any civil action, suit or proceeding in a United States

23   District Court must pay a filing fee. 28 U.S.C. § 1915(a). However, the Court may authorize the

24   commencement of an action without the filing fee “by a person who submits an affidavit that includes a

25   statement of all assets such [person] possesses that the person is unable to pay such fees or give

26   security therefore.” 28 U.S.C. § 1915(a)(1). Therefore, an action may proceed despite a failure to

27
28

                                                           1
1    prepay the filing fee only if leave to proceed in forma pauperis is granted by the Court.1 See Rodriguez

2    v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).

3             Finally, the complaint does not include the plaintiff’s signature. (Doc. 1) Every pleading filed

4    with the Court must be signed. Fed.R.Civ.P.11(a). Thus, the plaintiff must file a signed copy of the

5    complaint. Accordingly, the Court ORDERS:

6             1.       The action is reclassified as a “prisoner case.” Despite this, the requirements of Local

7                      Rules 230(l), 240(c)(8) and 271(a)(2) SHALL NOT apply;

8             2.       The plaintiff SHALL pay the filing fee or file a motion to proceed in forma pauperis

9                      within 21 days of service of this;

10            3.       The plaintiff SHALL file a signed copy of the complaint within 21 days of service of

11                     this order.

12   Failure to comply with this order may result in dismissal of this action pursuant to Local Rule

13   110.

14
15   IT IS SO ORDERED.

16       Dated:       February 26, 2019                                    /s/ Jennifer L. Thurston
17                                                                UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
     1
28    The Court notes that the plaintiff was been determined to have filed at least three frivolous lawsuits in the past. Thus, he
     may proceed in formal pauperis only in very limited circumstances.

                                                                   2
